MARY ANN SMANIA, Appellant,
v.
MADELINE SHAW, individually, and as SUCCESSOR TRUSTEE of the SAMUEL SHAW RESIDUARY TRUST and the MADELINE SHAW REVOCABLE TRUST; DAVID BURRIS, licensed real estate agent, COLDWELL BANKER REAL ESTATE LLC, KENT WEISS, licensed real estate broker, PLATINUM PROPERTIES, LLC, d/b/a FAIRWAY PALMS REALTY; DAVID B. MANLEY, residential home inspector, GOLD COAST INSPECTIONS, INC., Appellees.
No. 4D09-3591.
District Court of Appeal of Florida, Fourth District.
November 17, 2010.
Mary Ann Smania, Boca Raton, pro se.
Joseph P. Klapholz of Joseph P. Klapholz, P.A., Hollywood, for appellee Madeline Shaw.
PER CURIAM.
Affirmed.
TAYLOR, CIKLIN, JJ., and TOWBIN-SINGER, MICHELE, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.